NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-2463-18T2

ALLISON BERNHEIMER,

          Plaintiff-Respondent,

v.

BERGEN MOTOR CARS, INC.,
d/b/a RAMSEY FIAT, ANTHONY
FRANCICA, and BANK OF
AMERICA,

     Defendants-Appellants.
______________________________

                    Submitted October 7, 2019 – Decided October 11, 2019

                    Before Judges Sabatino and Geiger.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Bergen County, Docket No. L-7538-18.

                    Schiller Pittenger & Galvin, PC, attorneys for
                    appellants (Thomas G. Russomano, of counsel and on
                    the briefs; Jay Bentley Bohn, on the briefs).

                    Michael Francis Niznik, Jr., attorney for respondent.

PER CURIAM
      The court is advised that the matter has been amicably resolved, the parties

have stipulated to the dismissal of the appeal, and the appeal is dismissed with

prejudice and without costs.




                                                                          A-2463-18T2
                                        2